On Rehearing.
By the motion for rehearing our attention was directed to Comp. St. 1929, § 34-412, a statute not theretofore mentioned by either counsel. It is there written that: "Probate courts shall have exclusive original jurisdiction in * * * the appointment and removal of guardians of * * * persons of unsound mind."
This provision on its face appears inconsistent with our holding that the jurisdiction actually resided in the district court. Accordingly, a rehearing was granted.
The section mentioned is traceable to the Kearney Code, "Courts and Judicial Powers," section 21, C.L. 1897, p. 71. There also are found certain related provisions under the title "Guardians." C.L. 1897, pp. 80, 81. One or two of those still survive. Comp. St. 1929, §§ 62-131, 62-132.
Jurisdiction was given to the district courts in the matter of lunatics by L. 1855-56, c. 38, which, without much change, appears now as Comp. St. 1929, §§ 85-101 to 85-129. The repeal in 1933 is immaterial here. Of course, the jurisdiction of the probate court was no longer exclusive after the enactment of that statute.
We not only overlooked the statute mentioned, but we failed to note that Comp. St. 1929, c. 62, in its original form, applied to insane persons as well as to minors and idiots. L. 1859-60, p. 52, § 26. The section will be found in this form in all revisions and compilations until the revision of 1915, when the words "insane persons" were dropped. Code 1915, § 2577. In view of that fact we must hold that it was a matter of concurrent jurisdiction, at least from 1859-60 to 1915.
Perhaps the reason for dropping these words was to give to the district court, which alone could make an adjudication of lunacy, exclusive jurisdiction to deal with the estates of lunatics. Unfortunately, if such was the *Page 383 
purpose, the Legislature fell short of making it perfectly manifest by failing to change that statute which conferred the jurisdiction on probate courts in express and certain language.
In view of the inconclusiveness of the legislative action and of the very general exercise of the jurisdiction which has persisted, we have reached the conclusion that we erred in saying that "the jurisdiction of the probate courts extends only to the guardianship of minors and idiots."
This is simply by way of correction. It does not affect the result in this case. The striking of the words "insane persons" in the revision of 1915 is not deemed to have been wholly ineffective. From that time, chapter 62 became inapplicable to insane persons or lunatics, and has since been, as we originally said, applicable only to minors and idiots. The jurisdiction of the probate court rests, not upon the fact that it once had jurisdiction under chapter 62, but that at all times the jurisdiction has existed by virtue of the clear and express language of section 34-412. Having the jurisdiction, and chapter 62 being inapplicable, the probate courts, when they exercise the jurisdiction, as well as the district courts, must look to the law of "lunatics and drunkards" (Comp. St. 1929, c. 85), not to the law of "guardian and ward" (Id. chapter 62), for the procedure and incidents of the jurisdiction.
We were therefore right in holding that the guardian's accountability is governed by Comp. St. 1929, § 85-121, not by Id. § 62-119. And so we adhere to our original disposition of the cause.
SADLER, HUDSPETH, and BICKLEY, JJ., concur.
ZINN, J., did not participate.